—Judgment unanimously affirmed. Memorandum: By failing to object to the court’s charge, defendant failed to preserve for review her present argument that the court’s charge on justification was erroneous (see, CPL 470.05 [2]; People v Williams, 176 AD2d 1209, lv denied 79 NY2d 833). In any event, the charge adequately apprised the jury of the relevant concepts. We further conclude that the court’s charge did not allow the jury to consider a theory not charged in the indictment (cf., People v Grega, 72 NY2d 489). Finally, we conclude that the People presented evidence sufficient to disprove defendant’s justification defense beyond a reasonable doubt. The evidence, when viewed in the light most favorable to the People (People v Kennedy, 47 NY2d 196, 203), demonstrated that the victim was unarmed and was fleeing the scene at the time he was stabbed by defendant. (Appeal from Judgment of Erie County Court, D’Amico, J.—Assault, 2nd Degree.) Present—Callahan, J. P., Green, Lawton, Doerr and Boehm, JJ.